EXAMINER'S AMENDMENT
This is in response to request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 02/01/2022 amending Claims 1, 4, 8, and 14.  Claims 1 – 20 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dylan Adams on 02/16/2022.

The application has been amended as follows: 

In the Claims:
Independent Claims 1, 8, and 14 are amended as follows.

1. (Currently Amended) A method comprising: 
introducing a first fluid into a first swirl chamber defined by a first swirl core of a swirl preburner, the first fluid introduced at a first swirl chamber first end and generating a first fluid flow propagating toward a first swirl chamber second end, the first swirl chamber second end defining a first swirl chamber exit port, the first fluid flow swirling within the first swirl chamber from the first swirl chamber first end to the first swirl 
introducing a second fluid into a second swirl chamber defined by a second swirl core of the swirl preburner, the second fluid introduced at a second swirl chamber first end and generating a second fluid flow propagating toward a second swirl chamber second end, the second swirl chamber second end defining a second swirl chamber exit port, the second fluid flow swirling within the second swirl chamber from the second swirl chamber first end to the second swirl chamber second end, the second swirl chamber surrounding a portion of the first swirl chamber including at least the first swirl chamber second end being nested within the second swirl chamber, the second swirl chamber comprising a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from a third larger diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third larger diameter, the first larger diameter being smaller than the third larger diameter and larger than the fourth smaller diameter; 
introducing a third fluid into a mixing chamber defined by a mixing element, the mixing chamber surrounding a portion of the first and second swirl chambers at least including the first swirl chamber second end and the second swirl chamber second end, with the first and second fluid flow leaving the first and second swirl chambers into the mixing chamber and mixing within the mixing chamber; and 


8. (Currently Amended) A swirl preburner comprising: 
a first swirl core defining a first swirl chamber having a first swirl chamber first end and a first swirl chamber second end, the first swirl chamber second end defining a first swirl chamber exit port, the first swirl chamber comprising a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from a first larger diameter at the first swirl chamber first end to a second smaller diameter at the first swirl chamber second end that is smaller than the first larger diameter; 
a second swirl core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, the second swirl chamber second end defining a second swirl chamber exit port, the second swirl chamber surrounding a portion of the first swirl chamber including at least the first swirl chamber second end, the second swirl chamber comprising a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from a third larger diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third larger diameter, the first larger diameter being smaller than the third larger diameter and larger than the fourth smaller diameter; and
a mixing element defining a mixing chamber, the mixing chamber surrounding a portion of the first and second swirl chamber at least including the first swirl chamber 

14. (Currently Amended) A preburner comprising: 
a first core defining a first chamber having a first swirl chamber first end and a first swirl chamber second end, the first swirl chamber comprising a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from a first diameter at the first swirl chamber first end to a second smaller diameter at the first swirl chamber second end that is smaller than the first diameter; 
a second core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, the second swirl chamber comprising a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from a third diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third diameter, the first diameter being smaller than the third diameter and larger than the fourth smaller diameter; and
a mixing element defining a mixing chamber, the mixing chamber surrounding a portion of the first and second chamber at least including the first chamber second end and the second chamber second end, 
wherein the preburner is disposed downstream of a turbine that drives at least one fluid pump that pumps fluid to at least one of the first core, second core, and mixing element.

Reasons for Allowance
Claim 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent method Claim 1, prior art fails to teach in combination with the other limitations of the claim, “…the first swirl chamber (304 – Fig. 3) comprising a first swirl chamber taper portion (307) that transitions a diameter of the first swirl chamber (304) from a first larger diameter (D13A) at the first swirl chamber first end (306) to a second smaller diameter (D13B) at the first swirl chamber second end (308) that is smaller than the first larger diameter (D13A)…the second swirl chamber (316) comprising a second swirl chamber taper portion (319) that transitions a diameter of the second swirl chamber (316) from a third larger diameter (D23A) at the second swirl chamber first end (318) to a fourth smaller diameter (D23B) at the second swirl chamber second end (320) that is smaller than the third larger diameter (D23A), the first larger diameter (D13A) being smaller than the third larger diameter (D23A) and larger than the fourth smaller diameter (D23B)…” shown in Applicant’s Fig. 3 (marked-up below) and disclosed in Specification Para. [0058] “Additionally, D23A > D13A > D23B > D13B in the example swirl preburner of Fig. 3”.  Claims 2 – 7 depends from Claim 1 and are allowed for the same reasons.
Regarding independent apparatus Claim 8, prior art fails to teach in combination with the other limitations of the claim, “…the first swirl chamber (304 – Fig. 3) comprising a first swirl chamber taper portion (307) that transitions a diameter of the first swirl chamber (304) from a first larger diameter (D13A) at the first swirl chamber first end 3B) at the first swirl chamber second end (308) that is smaller than the first larger diameter (D13A)…the second swirl chamber (316) comprising a second swirl chamber taper portion (319) that transitions a diameter of the second swirl chamber (316) from a third larger diameter (D23A) at the second swirl chamber first end (318) to a fourth smaller diameter (D23B) at the second swirl chamber second end (320) that is smaller than the third larger diameter (D23A), the first larger diameter (D13A) being smaller than the third larger diameter (D23A) and larger than the fourth smaller diameter (D23B)…” shown in Applicant’s Fig. 3 (marked-up below) and disclosed in Specification Para. [0058] “Additionally, D23A > D13A > D23B > D13B in the example swirl preburner of Fig. 3”.  Claims 9 – 13 depends from Claim 8 and are allowed for the same reasons.
Regarding independent apparatus Claim 14, prior art fails to teach in combination with the other limitations of the claim, “…the first swirl chamber (304 – Fig. 3) comprising a first swirl chamber taper portion (307) that transitions a diameter of the first swirl chamber (304) from a first diameter (D13A) at the first swirl chamber first end (306) to a second smaller diameter (D13B) at the first swirl chamber second end (308) that is smaller than the first diameter (D13A)…the second swirl chamber (316) comprising a second swirl chamber taper portion (319) that transitions a diameter of the second swirl chamber (316) from a third diameter (D23A) at the second swirl chamber first end (318) to a fourth smaller diameter (D23B) at the second swirl chamber second end (320) that is smaller than the third diameter (D23A), the first diameter (D13A) being smaller than the third diameter (D23A) and larger than the fourth smaller diameter (D23B)…” shown in Applicant’s Fig. 3 (marked-up below) and disclosed in Specification Para. [0058] “Additionally, D23A > D13A > D23B > D13B in the example swirl preburner of Fig. 3”.  Claims 15 – 20 depends from Claim 14 and are allowed for the same reasons.

    PNG
    media_image1.png
    664
    968
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741